DETAILED ACTION
This Office Action is in response to the amendment filed on 5/19/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection mailed on 2/19/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/19/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 - 11, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2015/0021696 A1) in view of Jensen et al. (US 2013/0288438 A1).

With regard to claim 10, Sung discloses a method comprising: 
etching a portion of a semiconductor fin 20 on a side of a gate stack 24 - 28 to form a recess 36 (Fig. 3); 
epitaxially growing a first silicon germanium layer 38, wherein the first silicon germanium layer is grown starting from the recess, and the first silicon germanium layer 
epitaxially growing a second silicon germanium layer 42 over the first silicon germanium layer, wherein the second silicon germanium layer has a second germanium percentage higher than the first germanium percentage, wherein the first silicon germanium layer and the second silicon germanium layer form a first interface (0018, Fig. 6); 
forming a silicide layer 52 over and contacting the second silicon germanium layer (Fig. 10).
Sung fails to show that the second silicon germanium layer is molten during an anneal.
Jensen discloses performing a melt anneal on a semiconductor region, during the anneal, a second silicon germanium layer 510B is molten (to form 510C), and a first silicon germanium layer 510A remains as a solid, a second interface between a molten portion of the second silicon germanium layer and the solid (of the first silicon germanium layer) is at a same position, and has a same shape as, the first interface (0035, Figs. 5D - 5E).
Jensen teaches that the melt anneal processes are known in the art for increasing the activation of dopants thus improving transistor parameter such as external resistance and specific contact resistance (Jensen 0002).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Jensen’s teachings with the invention of Sung to improve transistor parameter such as external resistance and specific contact resistance.
With regard to claim 11, Jensen discloses the anneal comprises a laser anneal (Jensen Abstract).  
With regard to claim 27, Jensen discloses the first interface and the second interface (dash line
With regard to claim 30, Jensen discloses as a result of the anneal, substantially an entirety of the second silicon germanium layer 510B is molten, and substantially an entirety of the first silicon germanium layer 510A is not molten (Jensen 0035, Fig. 5C).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sung and Jensen, further in view of Adusumilli et al. (US 2018/0261598 A1).

With regard to claim 12, Sung and Jensen fail to show the anneal has a duration in a range between about 10 nanoseconds and about 1 microsecond.  
Adusumilli discloses an anneal having a duration in a range between about 10 nanoseconds and about 1 microsecond (Adusumilli 0050).
Adusumilli teaches that the annealing duration and temperature are adjustable for re-crystalizing amorphous areas while preventing negative effects on the device (Adusumilli 0044, 0049 - 0050).
Therefore, the anneal duration range will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such duration range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the duration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use claimed duration in the devices of Sung, Jensen, and Adusumilli.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed single insulating layer or any unexpected results arising therefrom. Where patentability is said to be In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 1 - 5, 8 - 9, 21 - 22, 24, and 26 are allowed. 
Claims 14 - 15 and 28 - 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Applicant argues: 
Jensen’s interface between semiconductor regions 510A and 510C cannot be concluded having same shape of interface between layers 38 and 42 of Sung.
The examiner responds:
The claimed limitation requires the interface of two semiconductor layers having the same shape before and after annealing. As indicated in paragraph 6 above, Jensen teaches this limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        May 25, 2021

/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814